Seabury, J.
Under the authority of Gillin v. Canary, 19 Misc. Rep. 594, the practice of consolidating several actions, the aggregate of which is in excess of the amount for which the City Court is authorized to enter judgment, is not to be adopted. The amount demanded in the actions consolidated in the order appealed from is $6,043. It follows that the order should be reversed. The defendant may then move to have the several actions now pending in the City Court removed to the Supreme Court where they may be lawfully consolidated and tried as one action. Code Civ. Pro., §§ 319a, 817.
Order reversed with disbursements to appellant and motion denied.
Guy and Bijur, JJ., concur.
Order reversed and motion denied.